Justice Stevens,
with whom Justice Blackmun joins,
dissenting.
In my opinion, the administration of special procedures for disposing of repetitive and frivolous petitions is less efficient than our past practice of simply denying such petitions.* I continue to adhere to my previously stated views on this issue, see Martin v. District of Columbia Court of Appeals, 506 U. S. 1, 4 (1992) (Stevens, J., dissenting); Zatko v. California, 502 U. S. 16, 18 (1991) (Stevens, J., dissenting), and would deny certiorari rather than invoking Rule 39 in this case. Accordingly, I respectfully dissent.

The next issue the Court will confront in developing its Rule 39.8 jurisprudence, for instance, is whether to apply orders like today’s retroactively, to petitions pending on the date they are issued.